               Case 3:19-bk-30688                     Doc 4          Filed 03/08/19 Entered 03/08/19 14:13:36                     Desc Main
                                                                     Document      Page 1 of 3

 Fill in this information to identify your case:

 Debtor 1                  Lisa D Greenwaldt
                           First Name                       Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name              Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF OHIO

 Case number
 (if known)                                                                                                                       Check if this is an
                                                                                                                                  amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                     12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Eagle Loan Of Ohio                                   Surrender the property.                              No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                 Yes
    Description of        2003 Honda Accord U.S. Ex                         Reaffirmation Agreement.
    property              186000 miles                                      Retain the property and [explain]:
    securing debt:        VIN #1HGCM66573A029924

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                       Will the lease be assumed?

 Lessor's name:                Progressive Leasing                                                                         No

                                                                                                                           Yes

 Description of leased
 Property:



 Part 3:        Sign Below

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                   page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
            Case 3:19-bk-30688                        Doc 4          Filed 03/08/19 Entered 03/08/19 14:13:36                 Desc Main
                                                                     Document      Page 2 of 3

 Debtor 1      Lisa D Greenwaldt                                                                     Case number (if known)



Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Lisa D Greenwaldt                                                        X
       Lisa D Greenwaldt                                                                Signature of Debtor 2
       Signature of Debtor 1

       Date        March 8, 2019                                                    Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                         page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
Case 3:19-bk-30688    Doc 4    Filed 03/08/19 Entered 03/08/19 14:13:36          Desc Main
                               Document      Page 3 of 3



                              CERTIFICATE OF SERVICE

  I hereby certify that on March 8, 2019, a copy of the foregoing Statement of Intent and
  Notice of Meeting of Creditors was served on the following registered ECF participants,
  electronically through the Court’s ECF System at the email address registered with the
  Court:

  U.S. Trustee
  Chapter 7 Trustee

  And on the following by ordinary U.S. Mail addressed to:

  Eagle Loan Company, 5808 Wilmington Pike, Centerville, Ohio 45459

  Progressive Leasing, 256 West Date Drive, Draper, Utah 84020

  Lisa D. Greenwaldt, 5650 Lexington Green Place, Dayton, Ohio 45459


                                             /s/ John F. Kennel
                                             John F. Kennel
